Citation Nr: 0913400	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-24 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to March 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In his July 2005 substantive appeal, the Veteran requested a 
hearing before a member of the Board.  In August 2005, he 
withdrew that request.  


FINDINGS OF FACT

1.  Sleep apnea did not have onset during the Veteran's 
active service and is not etiologically related to his active 
service.  

2.  An acquired psychiatric disorder did not have onset 
during the Veteran's active service, did not manifest within 
one year of separation from active service, and is not 
etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §  
3.303 (2008).  

2.  The criteria for service connection for an acquired 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he suffers from sleep apnea and 
depression as the result of a head injury sustained during 
service.  In his August 2004 claim, the Veteran asserted that 
he was struck outside of the officers' club by another 
serviceman in late 1973, lost consciousness, and awoke while 
receiving treatment in the dispensary.  He reported that he 
began to suffer from depression, loud snoring, and night 
sweats shortly after this incident.  He also stated "[f]rom 
what I can garner, I suffered a grade 3 concussion, which is 
the most serious type of concussion."  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including psychosis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Although the Veteran has claimed that he suffered a 
concussion during service followed shortly by depression and 
sleep apnea, these reports are inconsistent with other 
reports of record.  Taken together, the Veteran's 
inconsistent reports are evidence that his reports of a 
concussion during service and of onset of sleep apnea and 
depression during service are not credible.  

The Board addresses this lack of credibility because all 
evidence favorable to the Veteran's claim, including an 
opinion by a VA examiner, rests on his report of a serious 
concussion as part of an in- service injury.  In determining 
the appropriate probative weight to be assigned to that 
opinion, the foundation for the opinion must be taken into 
consideration.  This then must be assessed with regard to the 
evidence unfavorable to the Veteran's claim, including a 
contrary medical opinion from a different VA examiner.  

Evaluating the credibility and weight to be assigned to 
evidence is within the province of the Board.  Indeed, the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  As to the Board's determinations regarding 
credibility, the Federal Circuit has stated:

This is not to say that the Board may not 
discount lay evidence when such 
discounting is appropriate.  Rather, the 
Board, as fact finder, is obligated to, 
and fully justified in, determining 
whether lay evidence is credible in and 
of itself, i.e., because of possible 
bias, conflicting statements, etc.  

Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 
2006).  

In order to arrive at a decision, the Board must weigh the 
relative probative value of contradictory opinions from 
medical professionals.  In Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993), the U.S. Court of Veterans Appeals (now 
the U.S. Court of Appeals for Veterans Claims and hereinafter 
the Court) stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  

In a more recent case, the Court provided additional guidance 
as to the weighing of medical opinion evidence.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In Nieves-
Rodriguez, the Court explained that guiding factors in 
evaluating the probity of a medical opinion are whether the 
opinion was based on sufficient facts or data, whether the 
opinion was the product of reliable principles and methods, 
and whether the medical professional applied the principles 
and methods reliably to the facts of the case.  Id. at 302.  

Service treatment records document that in November 1973 the 
Veteran was treated for a three centimeter laceration of the 
occipital area of his head.  The subjective findings were 
that he fell down stairs at the club, struck the back of his 
head, and had loss of consciousness.  Objective findings were 
that he was alert, oriented, deep tendon reflexes were 2 
plus, blood pressure was 110 over 70, pupils were equal, 
round, reactive to light and accommodation, and he had a 3 
centimeter laceration in the occipital area. 

Medical personnel assessed the Veteran with a laceration.  He 
was not assessed with a concussion.  The laceration was 
sutured.  The last entry regarding his injury is from one 
week later, documenting that the sutures were removed.  

A February 1974 separation report of medical examination 
includes normal neurologic and psychiatric clinical 
evaluations and normal clinical evaluations of the Veteran's 
head, face, neck, and scalp.  As to any defects or diagnoses, 
there is only an entry that the Veteran was overweight.  
These records provide evidence against the Veteran's claim 
because they tend to show that he did not have any 
psychiatric symptoms or sleep apnea during service.  

The next mention of the Veteran's inservice injury is found 
in February 1999 VA treatment notes when he presented as a 
new patient in the VA Primary Care area, seeking treatment 
for ear problems and chest pain.  Medical and family 
histories were obtained.  The Veteran reported that, as the 
result of an altercation, he had suffered head trauma without 
concussion while in service.  This is inconsistent with the 
Veteran's more recent report of a concussion of the most 
serious type and tends to show that the Veteran had never 
been told that he suffered a concussion during service and 
had no reason to believe that he suffered a concussion during 
service.  As such, this report is evidence against the 
Veteran's claims.  

These notes also indicate that the Veteran reported no 
respiratory problems, there is no mention of sleep apnea 
(indeed, he reported having difficulty sleeping the night 
before due to chest pain, so the issue of sleep was 
discussed).  There is no mention of psychiatric symptoms.  He 
did report that he has had night sweats for years.  Given the 
context of this report, there is no indication that his night 
sweats had onset during service or are in any way related to 
his service.  This report is inconsistent with the Veteran's 
assertion, in his August 2004 claim, that he suffered from 
depression and sleep apnea since 1974.  

VA treatment records from March 1999 include a past history 
that the Veteran denied serious injuries or illnesses, 
providing more factual evidence against this claim.  In April 
1999, the Veteran reported that he had no past serious 
illnesses and that his past surgical history consisted of 
surgery on his left wrist two years earlier for carpal tunnel 
syndrome and that he had a tumor removed from the left 
parotid region 30 years earlier.  

These reports are more evidence against the Veteran's claim 
because, again, these tend to show that he did not have onset 
of depression or sleep apnea following his facial laceration 
in 1974.  It is highly unlikely that the Veteran would recall 
that he had a tumor removed some thirty years earlier but not 
mention a head injury involving extended loss of 
consciousness, followed shortly thereafter by depression and 
sleep apnea.  What is more likely is that the Veteran did not 
report the laceration suffered in service because he suffered 
no symptoms that did not resolve shortly after the injury.  

More significantly, while the Veteran reported that he had 
suffered a head injury during service, he also reported that 
he had not had a concussion.  This is in stark contrast to 
his report in his claim for VA benefits in which he surmised 
that he had suffered the most serious possible concussion.  
Again, this tends to show that the Veteran has created a 
history to support his claim and that his report of a 
concussion is entirely rooted in his own opinion.  

February 2000 VA treatment notes contain the earliest mention 
of sleep apnea.  These notes include an assessment of 
possible sleep apnea, along with assessments of obesity, 
otitis media, and cholelithiasis.  A plan was to request a 
sleep study and the Veteran was encouraged to lose weight to 
aid with his possible sleep apnea.  There is no mention of a 
concussion.  This note relates the Veteran's sleep apnea to 
his obesity, not to a head injury.  Notes from January 2001 
include an assessment that the Veteran suffered from 
"obesity and sleep apnea, patient continues on BiPAP [ Bi-
level positive airway pressure machine]."  

Based on the above, the earliest evidence of sleep apnea is 
from February 2000.  

September 2002 Concentra Medical Center notes, signed by 
"J.M.K.", M.D., document the Veteran's report that he 
suffered a work injury of his arm in July 2002 when his hands 
went numb while operating a forklift.  He was diagnosed with 
carpal tunnel syndrome.  There is no mention that the Veteran 
failed to adequately operate the forklift for any other 
reason.  He was treated for carpal tunnel syndrome.  

Texas Rehabilitation Commission June 2003 requests for 
records from the Baptist St. Anthony's Hospital and Concentra 
Medical Centers indicates that the Veteran had applied for 
Social Security Administration (SSA) disability benefits and 
had alleged sleep apnea, depression, arthritis, right ear 
deafness, carpal tunnel syndrome, and problems with his back, 
knees, and shoulders.  The records from Concentra are 
detailed above.  Records from Baptist St. Anthony's Hospital 
are associated with the claims file but are not pertinent to 
this appeal.  

In August 2003, the Veteran filed a claim for VA pension.  At 
that time he indicated that he suffered from several 
disabilities, including sleep apnea and depression, and that 
these disabilities began in either January 1998.  

In January 2004, he again filed a claim for VA pension and 
again listed sleep apnea and depression as disabilities that 
prevented him from working.  This time he reported that the 
disabilities began in 1996.  

This is all inconsistent with his more recent report that his 
sleep apnea and depression began in 1974.  

A September 2003 VA behavioral health biopsychosocial 
assessment includes the Veteran's report that he began taking 
Zoloft in approximately 2001.  An assessment was provided of 
major depression with psychosis.  This report is absent for 
any attribution of his psychiatric symptoms to service, 
either by the Veteran or the mental health professional.  His 
laceration injury during service is not mentioned.  This is 
more evidence that the Veteran's service is not related to 
his psychiatric symptoms.  

VA treatment notes from January 2004, when the Veteran sought 
treatment for ear pain, include that he had no history of 
head injury, skull fracture or concussion.  This is again 
evidence against the Veteran's claims because it tends to 
show that he did not have onset of his sleep apnea symptoms 
and depression with his inservice occipital laceration.  If 
the onset was contemporaneous to that injury, as he has 
claimed, it is not likely that he would have forgotten about 
the injury or that he would have viewed the injury as so 
insignificant as to not report the injury.  Again, he denied 
history of concussion. 

The repeated denials that he ever had a concussion are 
evidence that the Veteran has only recently created a theory 
that he suffered from a concussion when he fell in November 
1973.  

Of record are administrative and clinical records related to 
the Veteran's claim with the SSA for disability benefits.  
Associated with those records is a report of a March 2004 
mental status examination conducted by "S.C.S.", Ph.D.  

That report documents the Veteran provided history that he 
had suffered from depression, could not concentrate, and that 
he lost his last job as a forklift driver because his lack of 
concentration caused him to drop pallets.  This is a 
different account of why he dropped the pallets than the 
account he provided to Dr. J.M.K. in September 2002.  

Significantly, the Veteran reported that he had these 
psychiatric problems for the past two years.  His reported 
past medical history included arthritis and shoulder 
problems, bilateral carpal tunnel surgery, and right ear 
surgery.  While the Veteran included his time in the military 
along with his past work history, he made no mention of any 
injury during the military service.  This is inconsistent 
with his report in the August 2004 claim for VA benefits that 
his depression began in 1974.  

In August and September 2005, the Veteran underwent VA 
respiratory and mental disorders examinations, respectively.  

The respiratory examination report indicates that the 
examiner reviewed the Veteran's medical history.  This 
examiner reported that the Veteran was initially diagnosed 
with sleep apnea following a sleep study performed in 
September 2000.  The examiner also documented the Veteran's 
statements that he had begun snoring and having night sweats 
shortly after the head injury.  The examiner provided a 
diagnosis of obstructive sleep apnea.  

In rendering an opinion as to the etiology of the Veteran's 
sleep apnea, the examiner stated that "Obstructive Sleep 
Apnea is as least as likely as not (50/50 probability) caused 
by or a result of VETERAN'S IN-SERVICE HEAD INJURY."  As 
rationale for this opinion, the examiner stated "clinical 
experience and a reference article" and included an abstract 
of the following journal article: Webster JB, Bell KR, Hussey 
JD, Natale TK, Lakshminarayan S. Sleep apnea in adults with 
traumatic brain injury: a preliminary investigation.  82 Arch 
Phys Med Rehabil. 316 (2001).  This is evidence favorable to 
the Veteran's claim for service connection for sleep apnea.  
The examiner in this case was a family nurse practitioner, 
and the report was cosigned by a physician.  

In September 2005, the Veteran underwent a VA mental diseases 
examination by a physician, a psychiatrist.  This examiner 
also recounted an accurate history of the Veteran.  He 
recorded the Veteran's report of awakening during treatment 
in sick bay, that he received sutures and was sent back to 
the barracks, that he was employed in police work for 20 
years after service and then worked as a forklift operator at 
a beef processing plant, and that he had not worked since 
2002.  This physician provided Axis I diagnoses of recurrent 
major depression, sleep apnea, and tobacco abuse.  

The examiner stated that the Veteran has had major depression 
and sleep apnea treated starting in the year 2000.  He opined 
as follows: 

In our opinion his depression and sleep 
apnea is at least as likely as not (50/50 
probability) a result of his injury in 
the military.  He was not treated for 
depression and sleep apnea for more than 
25 years after the injury.  He is obese 
and sleep apnea can happened (sic) in 
obesity.  His depression started with not 
woking (sic) since 2000 when he has 
problems with his job.  

This opinion is internally contradictory.  The conclusion is 
stated in language favorable to the Veteran's claims but the 
rationale is unfavorable to the Veteran's claims.  In October 
2005, the psychiatrist provided an addendum which clarified 
his opinion.  That addendum is as follows:  

[The Veteran] has been treated for sleep 
apnea since 2000 and major depression 
since 2002.  He had head injury in the 
service, has no problems with seizures, 
headache after the injury.  He is obese, 
sleep apnea can happen in obese persons, 
(wt. 255.3, Ht. 68 in on 08/15/05) and 
sleep apnea can result in depression.  He 
has been treated for depression only 
after he lost his job with Iowa beef 
company.  In our opinion it is not likely 
than not that his sleep apnea and 
depression are the result of his head 
injury in the service.  [The Veteran] has 
sent several articles that He got on the 
web side (sic) on consequences of sleep 
apnea and depression after head injury.  
We have seen depression and 
schizoaffective d.o. with severe head 
injury but we do not feel that it apply 
(sic) to his case as he did not have any 
problems until 2000, more than 20 years 
after his head injury in 1973.  

Clearly, the psychiatrist misstated his conclusion in the 
September 2005 examination report .  The rationale stated in 
that report and the addendum indicate that the psychiatrist 
determined that the Veteran's sleep apnea and depression were 
not related to his in- service injury, providing more 
evidence against this claim.  

This still leaves the discrepancy between this physician's 
opinion and that provided by the family nurse practitioner 
and co-signed by a different physician.  As between the two, 
the Board finds the opinion expressed in the October 2005 
addendum to be of significantly greater probative value.  

The nurse practitioner's rationale that the opinion was based 
on clinical experience is of little value.  The Board assumes 
that persons conducting VA examinations have clinical 
experience; stating so is not a rationale of any 
significance.  The practitioner does not state any relevant 
clinical experience, such as whether the practitioner has 
ever treated a person who has suffered from a head injury and 
sleep apnea.  

The article referred to by the nurse practitioner is also of 
little value because the article does not apply to the facts 
of this case.  What the examiner has provided is an abstract 
of the article.  That abstract refers to sample subjects with 
traumatic brain injury and a Rancho Los Amigos Scale Level of 
three or greater who were less than three months post injury.  
This Veteran does not fit into that sample group.  

This Veteran is more than a quarter of a century post injury, 
not three months.  There is no evidence of record that the 
Veteran has or had a Rancho Los Amigos Scale Level of three 
or greater.  The nurse practitioner could not have gleaned 
any such information from the Veteran's record because his 
record only shows that he received sutures for a three 
centimeter laceration and reported loss of consciousness.  

If the nurse practitioner based reliance on the Veteran's 
report of a serious concussion during service, that reliance 
(as noted above) is ill placed.  As stated above, the Veteran 
has repeatedly reported that he did not have a concussion, he 
only changed his story after he filed his claim for benefits.  
As far as the mention of loss of consciousness during 
service, that report was subjective and evidently not given 
much credit at the time.  Regardless, only pure speculation 
could give rise to a finding as to the severity of any 
concussion during service.  

In short, the opinion rests on an inaccurate and unproven 
factual foundation and a research article inapplicable to the 
Veteran's case.  Such an opinion is nor particularly 
probative.  

As to the Veteran's recently formulated opinion that he 
suffered traumatic brain injury or a "level 3" concussion 
in 1973, that opinion is not competent evidence.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

This is not to say that a layperson can never provide 
probative evidence as to provide evidence as to what, at 
first inspection, appears to be a medical question.  When a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Similarly, Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In Jandreau, the Federal Circuit explained, in footnote 4, 
that a layperson may be competent to provide evidence of a 
simple condition, such as a broken leg, but not of a more 
complex matter, such as a type of cancer.  Id.  In Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) the Court determined that 
a layperson was not competent to diagnose bronchial asthma.  
Here, whether or not the Veteran suffered a concussion is 
more like diagnosing a type of cancer or asthma than 
diagnosing a broken leg.  Therefore, the Veteran's opinion 
that he suffered a serious concussion in 1973 is not 
competent evidence.  

The lack of any mention of sleep apnea or depression prior to 
the year 2000 is evidence that the Veteran did not suffer 
symptoms of either condition at any time near his service.  
His reports of onset in 1996 or in 1998 support this 
conclusion.  Hence, the opinion rendered by the nurse 
practitioner is of little probative value because the 
rationale cited, reference to a research article of persons 
who recently had suffered significant traumatic brain injury, 
is inapplicable to this case.  Therefore, the Board assigns 
little probative weight to that opinion.  

In contrast, the opinion rendered by the physician in October 
2005 is assigned considerable probative weight because the 
rationale supporting that opinion is in agreement with the 
record, is logical, and was rendered by a practitioner with 
relevant clinical experience.  That opinion attributed the 
Veteran's sleep apnea to his obesity.  This is supported by 
clinical records that associated his sleep apnea with 
obesity.  That opinion also indicated that the association 
between his sleep apnea and his inservice head injury was not 
indicated because there had been more than a twenty year 
lapse between the Veteran's symptoms and his inservice 
injury.  In short, this physician believed that the Veteran 
did not have onset of symptoms at any time near his inservice 
injury.  Since this is more in agreement with the other 
evidence of record, it rests on a firmer foundation than does 
the nurse practitioner's opinion.  

The psychiatrist indicated that the connection between head 
injuries, depression, and sleep apnea was that, in certain 
instances, head injuries can lead to depression which can 
cause sleep apnea.  Unlike the nurse practitioner, the 
psychiatrist indicated experience treating patients with 
depression after head injury and found the Veteran to not fit 
into that category.  Hence, the psychiatrist does have 
clinical experience highly relevant to this case.  This adds 
to the weight of the psychiatrist's opinion.  

The Veteran has also submitted several items of evidence best 
described as "treatise evidence."  As indicated above, this 
evidence was reviewed by the psychiatrist who rendered the 
October 2005 opinion.  Hence, his opinion provides expert 
commentary on this evidence.  The Board has reviewed the 
treatise evidence and finds nothing specific to the Veteran's 
case.  Therefore, this evidence is assigned slight weight and 
does not place in equipoise the favorable and unfavorable 
evidence.  

Finally, the preponderance of the evidence shows that the 
Veteran's depression, which was also diagnosed as a 
psychosis, did not manifest until many years after separation 
from active service.  Therefore, the presumptive provisions 
for chronic diseases are not for application.  

As the evidence unfavorable to the Veteran's claims outweighs 
the evidence favorable to his claims, this appeal must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R.  § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in August 2004 and March 2006.  The 
August 2004 letter was sent prior to the initial unfavorable 
adjudication of the claim.  That letter fully addressed all 
three notice elements as applicable to all aspects of a 
service connection claim other than how VA assigns disability 
ratings and effective dates.  The letter informed the Veteran 
of what evidence was required to substantiate the claims and 
of the Veteran's and VA's respective duties for obtaining 
evidence.  

Prior to the initial unfavorable adjudication of the claim, 
VA did not provide notice to the Veteran as to how VA assigns 
disability ratings and effective dates.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify with regard to how VA 
assigns disability ratings and effective dates was satisfied 
subsequent to the initial RO decision by way of the March 
2006 letter that fully addressed all three notice elements as 
applied to assignment of disability ratings and effective 
dates.  Although the notice letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the Veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the Veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of supplemental statements of the case issued in April  
2006, May 2006, and March 2007, after the notice was 
provided.  For these reasons, it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, VA treatment records, and administrative and 
treatment records associated with the Veteran's claim for 
Social Security Administration disability benefits.  The 
Veteran was afforded VA medical examinations in August and 
September 2005 and a clarifying addendum was provided in 
October 2005.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


